Opinion issued October 28, 2004
 


 







In The
Court of Appeals
For The
First District of Texas
__________

NO. 01-02-00764-CV




HERCULES CONCRETE PUMPING SERVICE, INC., Appellant

V.

HARRIS COUNTY APPRAISAL DISTRICT, HARRIS COUNTY, THE
CITY OF HOUSTON, SAN JACINTO COMMUNITY COLLEGE
DISTRICT, AND PASADENA INDEPENDENT SCHOOL DISTRICT,
Appellees




On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 1998-10038
Consolidated with Trial Court Cause No. 1998-31328
From the 113th District Court
Harris County, Texas



 
MEMORANDUM OPINION
          The Court today considered Appellant’s Motion to Dismiss Appeal filed by
appellant, Hercules Concrete Pumping Service, Inc.  Appellant’s motion is granted
and this appeal is dismissed.  Tex. R. App. P. 42.1(a).  All pending motions in this
appeal are overruled as moot.  The Clerk is directed to issue mandate immediately. 
Tex. R. App. P. 18.1.
 
                                                             PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.